227 P.3d 171 (2009)
233 Or. App. 133
CITY OF SALEM, Plaintiff-Appellant,
v.
Laurel GUILLEN, Defendant-Respondent.
07C40078; A136956.
Court of Appeals of Oregon.
Argued and Submitted October 27, 2009.
Decided December 30, 2009.
*172 Sean T. Brady, Assistant City Attorney, argued the cause and filed the briefs for appellant.
Kevin T. Lafky argued the cause for respondent. With him on the brief was Leslie D. Gomez.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Defendant was convicted in Salem Municipal Court of one count of prohibited touching. Salem Revised Code (SRC) 96.300(a). She appealed to Marion County Circuit Court for trial de novo, as authorized by ORS 221.359 and ORS 221.360, and moved to dismiss the charges on the ground (among others) that the code provision violates Article I, section 8, of the Oregon Constitution, the state's free expression guarantee. The court agreed and dismissed the charges. The city appeals.
City of Salem v. Lawrow, 233 Or.App. 32, 225 P.3d 51 (2009), is identical to this case except for the identity of the defendant. In Lawrow, we held that SRC 96.300(a) violated Article I, section 8. That decision controls here.
Affirmed.